Citation Nr: 1045727	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hip disability, 
including as secondary to service-connected derangement of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from February 1962 to February 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2008, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the hearing 
is of record.  


FINDING OF FACT

A right hip disability was caused by service-connected 
derangement of the left knee.


CONCLUSION OF LAW

A right hip disability was incurred as a result of the Veteran's 
service-connected derangement if the left knee.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be conceded 
and service connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and new 
versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had 
been diagnosed as having degenerative joint disease of the right 
hip with status-post total hip replacements.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 Vet. 
App. at 253.  

After a careful review of the evidence of record, the Board finds 
that service connection is warranted for a right hip disability.  

The medical evidence from service does not show, nor does the 
Veteran contend, that his diagnosed right hip disability had its 
onset during service.  The Veteran contends that his diagnosed 
right hip disability was caused by his service-connected left 
knee derangement.  

VA treatment records show that the Veteran has a long history of 
treatment for his right hip, including hemiarthroplasty in 1993 
and total hip arthoplasty in 1999.  

The Veteran was afforded a VA examination in February 2005 in 
connection with his claim for service connection for a right hip 
disability.  The examiner reviewed the Veteran's complaints 
regarding his right hip disability and stated that the claims 
file was also reviewed.  Following a physical examination, the 
Veteran was diagnosed as having severe degenerative joint disease 
of the hip bilaterally.  The examiner opined that the Veteran's 
hip pain was as likely as not related to his left knee condition.  

During February 2007 VA treatment, the Veteran was treated for 
complaints of right hip pain following a total joint arthroplasty 
surgery for his left knee.  The physician commented that the 
Veteran's right hip pain had more to do with his load bearing 
being more on the right hip following the left knee surgery, 
giving him more problems.  

The record also includes the report of an August 2007 VA 
examination which included an opinion that the Veteran's current 
right hip disability is not the result of service because there 
is no evidence of injury to or aggravation of the right hip in 
the service treatment records.  

Given the evidence set forth above, the Board finds that the 
evidence of record supports a finding that the Veteran's right 
hip disability is due to his service-connected left knee 
disability.  The Board finds that the February 2005 medical 
opinion persuasive as it was based on the Veteran's medical 
history and is supported by medical records showing a connection 
between the Veteran's right hip disability and left knee 
disability.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
In addition, the February 2007 treatment record shows that the 
Veteran's service-connected left knee disability directly 
affected his right hip disability.  The August 2007 VA 
examination which included a negative opinion is not probative 
because it addressed only the question of whether the current 
right hip disability was incurred in or aggravated during 
service.  That opinion did not address or counter the February 
2005 medical opinion which found that the current right hip 
problem was aggravated by the service-connected left knee 
disability.  Thus, service connection for a right hip disability 
as secondary to service-connected derangement of the left knee is 
warranted. 

Notice and Assistance

The Board notes that the duty to notify and assist has been met 
to the extent necessary to grant the claim for service connection 
for a right hip disability.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  Thus, there is no prejudice to 
the Veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for a right hip disability, including as 
secondary to service-connected derangement of the left knee, is 
granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


